Citation Nr: 1506052	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for asbestosis for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran had active service from July 1951 to June 1955.  The Veteran died in November 2009.  The appellant is the surviving spouse of the Veteran. 

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for asbestosis for the purposes of accrued benefits. 

The issue of entitlement to an initial compensable disability rating for asbestosis on the basis of substitution has been raised by the record on account of the filing of the December 2009 application for benefits, but has not been adjudicated by the agency of original jurisdiction (AOJ).  See 38 U.S.C.A. § 5121A (West 2014).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The evidence of record at the time of the Veteran's death demonstrates that the Veteran's asbestosis was manifested by PFT pre-bronchodilator testing results of FVC of 65 percent of predicted value.


CONCLUSION OF LAW

The criteria for an initial 30 percent disability rating, but no higher, for asbestosis, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.1000, 4.3, 4.97, Diagnostic Code 6833 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability after service connection was granted for accrued benefits purposes.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In a claim for accrued benefits, the Board generally may not consider medical evidence received after the date of the Veteran's death, although there are exceptions for outstanding service treatment records and VA treatment records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).  Given the above, no further notice or assistance is required to fulfill VA's duty to assist. 

II. Analysis

The appellant seeks entitlement to accrued benefits.  She contends that the Veteran's asbestosis warrants a higher rating than the noncompensable rating assigned.  

Benefits, to which a beneficiary was entitled at his death, based on evidence on file at the date of death or under existing ratings or decisions, i.e., accrued benefits, will be paid to survivors as provided by law.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

Under applicable law, a veteran's surviving spouse may receive "accrued benefits" due, but unpaid, periodic monetary benefits to which the veteran "was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

"Evidence in the file at date of death" includes evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in his VA claims file at the time of death.  See 38 C.F.R. § 3.1000.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Pursuant to 38 C.F.R. § 4.97, asbestosis is classified as interstitial lung diseases.  The general rating formula for interstitial lung disease (Diagnostic Codes 6825 through 6833) provides a 10 percent rating for FVC of 75 to 80 percent predicted; or DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating for FVC of 65 to 74 percent predicted; or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent for FVC of 50 to 64 percent predicted; or DLCO (SB) of 40 to 55 percent predicted; or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating for FVC less than 50 percent predicted; or DLCO (SB) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.

The evidence of record at the time of the Veteran's death does not include pulmonary function testing (PFT) dated within the appellate time period from January 21, 2009 to November 4, 2009.  There is a PFT that was performed during VA treatment in May 2008, which is the best evidence to determine the Veteran's level of disability as it was performed within the year prior to the appellate period.  Although the Veteran was also diagnosed with having chronic obstructive pulmonary disease (COPD), the evidence does not clearly show whether the Veteran's pulmonary impairment was due to his COPD or asbestosis.  Therefore, it must be assumed that all impairment is due to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Based on the PFT findings during the May 2008 VA treatment, a higher rating is warranted for the Veteran's asbestosis.  Pre-bronchodilator FVC predicted value was 65 percent, which warrants a 30 percent rating under Diagnostic Code 6833.  38 C.F.R. § 4.76.  

Based on the evidence of record, a rating higher than 30 percent is not warranted for the Veteran's asbestosis.  There are no PFT findings of record prior to the Veteran's death or constructively in the VA's possession showing values warranting a higher rating.  Although the appellant submitted evidence that the Veteran had oxygen therapy in October 2009, these private medical records were not contained in the record at the time of the Veteran's death and do not fall within any exception which would allow them to be considered as part of the record for accrued purposes.  

Therefore, based on the evidence that may be considered in this case, a rating of 30 percent is warranted for the Veteran's asbestosis for accrued benefits purposes.  As the preponderance of the evidence is against an even higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's asbestosis did not reflect so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The symptoms of his disability, including reduced lung function, have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating, for accrued benefits purposes, is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


	(CONTINUED ON NEXT PAGE)





ORDER

An initial rating of 30 percent, but no higher, for asbestosis, for accrued benefits purposes, is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


